Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-10 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest as inverter, primarily, having … at least three phases …; a control unit; at least one power output stage connected at an input to the control unit and having a plurality of semiconductor switch half bridges, …, … wherein the at least one power output stage is configured to energize the electrical machine depending on the control signals, a heat sink; … a plurality of an intermediate circuit capacitors, wherein the plurality of semiconductor switch half bridges includes a corresponding semiconductor switch half bridge for each phase of the at least three phases, wherein the heat sink has a flat thermal contact surface, … is thermally conductively connected to the control unit and to the plurality of semiconductor switch half bridges, wherein the heat sink has a respective recess for each of the intermediate circuit capacitors and the intermediate circuit capacitors are each arranged in a recess in the heat sink, wherein ground terminals of the intermediate circuit capacitors and of the semiconductor switch half bridges are each connected to the heat sink, … wherein (i) a corresponding an intermediate circuit capacitor assigned to a corresponding phase of the at least three phases, … (ii) a semiconductor switch half bridge are arranged jointly on a radial connection to the control unit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838